Affirmed and Memorandum Opinion filed September 5, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00377-CV

             IN THE INTEREST OF R.N.T. AND S.P.T., Children



                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-03540J

                 MEMORANDUM                       OPINION


      Appellant, J.S.T., appeals a final decree terminating her parental rights to the
children who are the subject of this suit. Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The
Anders procedures are applicable to an appeal from the termination of parental
rights when an appointed attorney concludes that there are no non-frivolous issues
to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.CHouston [14th
Dist.] 2004, no pet.).

       A copy of counsel’s brief and the record were delivered to appellant.
Appellant was advised of her right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In
re D.E.S., 135 S.W.3d at 329-30. More than forty-five days have elapsed and as of
this date, no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of
the state.

       Accordingly, the judgment of the trial court is affirmed.



                                        PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.




                                          2